      Case 4:20-cv-00335-SHR Document 84 Filed 06/08/21 Page 1 of 3



 1 Daniel C. Barr (#010149)
   Janet M. Howe (#034615)
 2 PERKINS COIE LLP
   2901 North Central Avenue, Suite 2000
 3 Phoenix, Arizona 85012-2788
   Telephone: 602.351.8000
 4 Facsimile: 602.648.7000
   DBarr@perkinscoie.com
 5 JHowe@perkinscoie.com
   DocketPHX@perkinscoie.com
 6
   Brent P. Ray (admitted pro hac vice)
 7 Andrew J. Chinsky (admitted pro hac vice)
   KING & SPALDING LLP
 8 110 North Wacker Drive, Suite 3800
   Chicago, Illinois 60606
 9 Telephone: 312 995 6333
   Facsimile: 312 995 6330
10 bray@kslaw.com
   achinsky@kslaw.com
11
   Attorneys for Plaintiffs and the Class
12 (Additional Counsel on Signature Page)

13
                            UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF ARIZONA
15
     D.H., by and through his mother, Janice
16   Hennessy-Waller, and John Doe, by his
     guardian and next friend, Susan Doe, on        No. CV-20-00335-TUC-SHR
17   behalf of themselves and all others
     similarly situated,
18                                                  NOTICE OF SERVICE OF
                        Plaintiffs,                 DISCOVERY
19
           v.
20
     Jami Snyder, Director of the Arizona
21   Health Care Cost Containment System, in
     her official capacity,
22
                        Defendant.
23
24

25        Notice is hereby given that Plaintiffs served the following Notices of Deposition

26 on counsel of record by email on May 24, 2021:
     Case 4:20-cv-00335-SHR Document 84 Filed 06/08/21 Page 2 of 3



1         Plaintiffs' Notice of Deposition of Jakenna Lebsock

2         Plaintiffs' Notice of Deposition of Dr. Eric Tack

3         Plaintiffs' Notice of Deposition of Dr. Sara Salek

4         Plaintiffs' Notice of Deposition of Jami Snyder

5    Dated: June 8, 2021                     PERKINS COIE LLP
6
                                             By: /s/ Janet M. Howe
7                                                Daniel C. Barr (#010149)
                                                 Janet M. Howe (#034615)
8                                                2901 North Central Avenue, Suite 2000
                                                 Phoenix, Arizona 85012-2788
9                                                DBarr@perkinscoie.com
                                                 JHowe@perkinscoie.com
10
                                             Brent P. Ray (admitted pro hac vice)
11                                           Andrew J. Chinsky (admitted pro hac vice)
                                             KING & SPALDING LLP
12                                           110 N. Wacker Drive, Suite 3800
                                             Chicago, Illinois 60606
13                                           Telephone: 312 995 6333
                                             Facsimile: 312 995 6330
14                                           bray@kslaw.com
                                             achinsky@kslaw.com
15
                                             Asaf Orr (admitted pro hac vice)
16                                           NATIONAL CENTER FOR LESBIAN
                                             RIGHTS
17                                           870 Market Street, Suite 370
                                             San Francisco, CA 94102
18                                           Telephone: 415 392 6257
                                             Facsimile: 415 392 8442
19                                           aorr@nclrights.org

20                                           Abigail K. Coursolle (admitted pro hac vice)
                                             Catherine McKee (admitted pro hac vice)
21                                           NATIONAL HEALTH LAW PROGRAM
                                             3701 Wilshire Boulevard, Suite 750
22                                           Los Angeles, CA 90010
                                             Telephone: 310 204 6010
23                                           coursolle@healthlaw.org
                                             mckee@healthlaw.org
24
                                            Attorneys for Plaintiffs and the Class
25

26

                                               -2-
      Case 4:20-cv-00335-SHR Document 84 Filed 06/08/21 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         I hereby certify that on June 8, 2021, I electronically transmitted the attached

 3 documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4 Notice of Electronic Filing to the following CM/ECF registrants:

 5 Logan T. Johnston
   JOHNSTON LAW OFFICES, P.L.C.
 6 14040 N. Cave Creek Rd., Suite 309
   Phoenix, Arizona 85022
 7 ltjohnston@live.com

 8 David Barton
   Kathryn Hackett King
 9 BURNSBARTON PLC
   2201 E. Camelback Road, Suite 360
10 Phoenix, AZ 85016
   david@burnsbarton.com
11 kate@burnsbarton.com
12 Attorneys for Defendant

13
     s/ Marie C. van Olffen
14
15

16

17
18

19

20
21

22

23
24

25

26

                                                 -3-
     138410.0001\152743712.1
